Jn an action by plaintiff to recover damages for *706loss of its profitable business relationships resulting from an alleged conspiracy among the defendants to wrongfully undermine such relationships, defendants appeal from an order of the Supreme Court, Columbia County, made July 26, 1962 and entered in Dutchess County on July 27, 1962, which denied their motion to dismiss the complaint for patent insufficiency (Rules Civ. Prac., rule 106, subd. 4). Order affirmed, with $10 costs and disbursements. Defendants’ time to answer the complaint is extended until 20 days after entry of the order hereon. No opinion. Beldoek, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.